DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 3 in the reply filed on 09/16/2022 is acknowledged.
	Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/16/2022.
Specification
The disclosure is objected to because of the following informalities: It appears that the reference numbers for the cuff and the lower shell have been switched in the specification. The drawings appear to show that the cuff is reference number 30, and the lower shell is reference number 10. However, the specification has the opposite reference numbers.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattiuzzo (US 5,243,774) in view of Tronchin et al. (US 9,538,805), herein Tronchin.
Regarding claim 1, Mattiuzzo discloses a ski boot comprising: 
a cuff (collar 3) and a lower shell (shell 1) mutually coupled to define a substantially rigid support structure; 
a liner (inner boot 40) designed to receive a foot of a user, said liner being positionable inside said support structure, the support structure having a first end portion (flap 7) and a second end portion (flap 8) mutually slidable between a first initial position and a second operative position so as to vary a mutual distance between the first and the second position and thus a configuration of the ski boot; 
a plurality of connection elements (clamping and closing members) for an operative connection of said first and said second end portions; and 
wherein said support structure has a rear area (rear cover 20) that is openable to allow for an insertion/removal of said liner into/from the support structure (column 4, line 6-column 5, line 39; Fig. 1, 4-6).
Mattiuzzo does not disclose the specific structure of the connection elements. Tronchin teaches a ski boot (ski boot 10) having a cuff (cuff 23) with at least one lever (main lever 31) selectively actuatable by the user, which is operatively connected with a plurality of connection elements (terminal closing mechanism 38, closing clip 40) so that an action of the at least one lever allows a sliding of said first and said second end portions from said first initial position to said second operative position; wherein each of the connection elements of said plurality comprises a pair of mutually engeagable male and female elements (band 38b, join element 44; grooves 42b, lever 43), each female element being anchored to one of said first and second end portions, the male element being operatively connected to another one of said first and second end portions, a plurality of tensioners (band 38a, appendix 41, peg 35) being interposed between each of said male elements and said at least one lever, so that said at least one lever acts simultaneously on all connection elements of said plurality (column 6, lines 31-53; column 7, lines 1-4; column 8, line 18-column 10, line 51; Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide connection elements having a lever which acts simultaneously on all connection elements, as taught by Tronchin, to the cuff of Mattiuzzo, in order to provide a simplified mechanism for opening and closing the cuff, allowing the user to tighten or loosen the cuff with a single action.
Regarding claim 2, Tronchin teaches guide means (holes 37a, 37b, 37c) for said tensioners so as to guide a movement of the tensioners upon the sliding of said first and said second end portions (column 7, line 53-column 8, line 17; Fig. 2).
Regarding claim 3, Tronchin teaches that said support structure comprises a plurality of grooves (holes 37a, 37b, 37c) for said tensioners defining said guide means.
Regarding claim 4, Tronchin teaches that  said male and said female elements are mutually engeagable in a plurality of initial positions each having a different predetermined distance between said first and said second end portions to define said plurality of initial positions (column 8, line 18-column 10, line 51; Fig. 2).
Regarding claim 11, Mattiuzzo discloses that said rear area is rotatably coupled to said lower shell to rotate between an open position, in which said rear area allows the insertion/removal of said liner into/from said support structure and a closed position, in which said rear area is integrally joined with said lower shell and/or said cuff to define said rigid support structure (column 5, lines 11-39; Fig. 4-6).
Regarding claim 12, Mattiuzzo discloses that said rear area comprises a perimeter gasket (tenon 60 and mortise 61) so that when said rear area is in the closed position, said support structure is sealed against water and snow (column 5, lines 4-10; Fig. 7, 8).
Regarding claim 13, Mattiuzzo discloses locking means (tab 30, rack buckle 31) for the selective locking of said rear area with said lower shell and/or said cuff, said locking means being selectively actuatable by the user to allow/prevent an opening of the rear area (column 4, lines 54-59; Fig. 4-5).
Regarding claim 14, Mattiuzzo discloses that said locking means comprise a pair of levers (tab 30, rack buckle 31) to be actuated simultaneously to allow the user to release said locking means.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattiuzzo and Tronchin, as applied to claim 1, further in view of Agnew et al. (US 7,836,612), herein Agnew.
Regarding claim 15, Mattiuzzo does not disclose the specific structure of the liner. Agnew teaches a ski boot (ski boot 10) having a liner (shoe 40). The liner includes a rigid sole (sole 100) to allow the user to walk (column 4, lines 53-64; Fig. 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the liner of Mattiuzzo with a sole, as taught by Agnew, in order to allow the user to remove their foot from the ski boot and walk around without changing shoes.
Regarding claim 16, Mattiuzzo does not disclose the specific structure of the liner. Agnew teaches a ski boot (ski boot 10) having a liner (shoe 40). The liner includes closing laces (shoelaces) to allow the user to insert/remove the foot into/from the liner and provide the desired fit (column 5, lines 13-22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide laces, as taught by Agnew, to the liner of Mattiuzzo in order to provide the desired fit for the particular user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732